COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-05-060-CV


IN RE BRUCE GARRETT                                                             RELATOR


------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION 1
------------
        The court has considered relator’s petition for writ of mandamus.  The
court is of the opinion that relief should be denied.  Accordingly, relator’s
petition for writ of mandamus is denied.
 
                                                                  PER CURIAM
 
PANEL B:   MCCOY, DAUPHINOT, and WALKER, JJ.

DELIVERED: March 3, 2005
 
NOTES
1. See Tex. R. App. P. 47.4.